Citation Nr: 1504386	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  08-28 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disability other than sleep apnea (previously claimed as throat disability) to include chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1957 to July 1960.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned at a Board hearing held via videoconference in April 2011; the transcript of the hearing is of record.

In December 2011 and in June 2014, this matter was remanded by the Board for further development.

The Board notes that in August 2012, the Appeals Management Center (AMC) granted service connection for obstructive sleep apnea (claimed as a breathing disorder) with an evaluation of 50 percent.  


FINDING OF FACT

A respiratory disability other than sleep apnea (previously claimed as throat disability) to include COPD was not affirmatively shown to have been present coincident with service and is unrelated to an injury, disease, or event in active service.



CONCLUSION OF LAW


A respiratory disability other than sleep apnea (previously claimed as throat disability) to include COPD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice letter must notify the Veteran of what information and evidence must be submitted to substantiate his claim, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He must be told to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of his claim to the RO.  The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided a VCAA-compliant letter to the Veteran in August 2005 prior to the initial adjudication of his claim in November 2005.  Then, the Veteran was provided a VCAA/Dingess-compliant notice letter in April 2006 prior to the readjudication of his claim by way of the July 2006 rating decision currently on appeal.  Thus, the duty to notify has been fulfilled by VA.  

As for the duty to assist, VA obtained all available service treatment records, service personnel records, and all pertinent treatment records.  This matter was remanded by the Board for further development in December 2011, to include updating the medical evidence on file and obtaining a VA examination and medical opinion pertaining to his claim.  The RO attempted to retrieve any updated medical records and scheduled the Veteran for a VA examination in January 2012 to assess the current nature and etiology of his respiratory disorder.  The January 2012 VA examiner reviewed the claims folder, to include all relevant evidence pertaining to the claim, performed a complete medical examination, considered the Veteran's history, and provided an etiological opinion.  However, as the Board found that the examiner did not fully address all of the pertinent facts, the Board again remanded the matter in June 2014 for a clarifying medical opinion.  In light of the remand, the Veteran underwent another VA examination in August 2014 and the examiner adequately addressed the questions contained in the remand directives and provided a factual and medical basis for his answers.  As such, the Board finds that the June 2014 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As for the request for inpatient hospital records dated 1959 from the U.S. Army Hospital in Wurzburg, Germany, the Board notes that VA conducted a search and documented its efforts to retrieve such documents by way of a formal finding memorandum in February 2012.  A letter was sent to the Veteran, allowing him an opportunity to furnish the documents himself, and no response was received to date.

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Pertinent Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  However, in this case, COPD is not a chronic disease listed under 38 C.F.R. § 3.309(a) nor does the Veteran have a respiratory disease that is enumerated therein.  Thus, service connection under 38 C.F.R. § 3.303(b) is not for application.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A claimant bears the "'evidentiary burden' to establish all elements of [the] claim, including the nexus requirement."  Fagan v. Shinseki, 573 F. 3d 1282, 1287-88 (2009).  The Board's duty is to consider all pertinent medical and lay evidence of record and assign probative weight to that evidence based on its credibility and competency.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A claimant "is given the 'benefit of the doubt' 'regarding any issue material' to the [] claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. 
§ 5107(b)).

Thus, if there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316 ; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  


Analysis

The Veteran avers that his current respiratory disorder resulted from inhalation of smoke and additional toxic fumes during a 1959 tank fire in service.  He testifies that he was repairing the driver's compartment of a tank in service when an electrical fire ensued.  When the fire started the Veteran needed assistance escaping from the driver's compartment of the tank.  He claims that fire responders used the toxin carbon tetrachloride to extinguish the fire.  While waiting for assistance, he inhaled a significant amount of smoke and cleaning solvent fumes, and was exposed to carbon tetrachloride from the fire extinguishers and lead battery fumes.  He stated that he sought treatment for smoke inhalation injuries at the U.S. Army Hospital in Wurzburg, Germany.  Since this incident, he claims to have continued breathing difficulties which have manifested into his current respiratory disorder, or COPD.  The Board accepts the Veteran's account of the in-service injury as credible evidence.  The DD Form 214 lists the Veteran's military occupational specialty as a track vehicle mechanic.  Buddy statements have been submitted corroborating the described fire incident.  The Board finds that the in-service injury is consistent with the circumstances of the Veteran's service, and there is no reason to doubt his testimony.  See 38 C.F.R. § 1154(a).

Service treatment records show that upon enlistment examination in August 1957, the Veteran's mouth, throat, lungs and chest were normal.  He denied having any respiratory issues on his report of medical history.  During service, there are multiple instances of ear, nose, and throat (ENT) treatment.  In August 1959, he had complaints of sore throat.  The examination showed embedded tonsils and the Veteran was treated with medication.  In January 1959, he had sore throat with a common cold.  That month he also had sinusitis.  In September 1959, he was hospitalized for several days for tonsillitis, supparative and was treated with penicillin.  He had additional complaints of sore throat in October 1959.  In December 1959, he had a common cold.  In June 1960, he received treatment for tonsillitis, which was classified as "purulent, acute."  Upon separation examination in June 1960, the Veteran's mouth, throat, lungs and chest were normal.  On the report of medical history, the Veteran denied having any ENT trouble, chronic colds, chronic coughs, pain or pressure in his chest, shortness of breath, and asthma.  He was medically cleared for separation.  

Post-service treatment records from 1992 show complaints of tightness in the throat, bronchitis, and a feeling of a lump in the right neck.  See February 1992, March 1992, and December 1992 Private Treatment Records.  Treatment notes from 1996 to 1999 indicate that the Veteran has complained of having a sore throat in connection with complaints for and treatment of gastrointestinal issues.  There are complaints of a sore throat in August 2000.  A December 2000 private treatment note shows a past medical history of COPD.  He again had a sore throat in January 2002 for two days with sinus congestion (suspected viral upper respiratory infection).  X-ray studies from January 2012 show "[e]mphysema no acute disease seen" and a hiatal hernia; the Veteran was noted to have a history of COPD.  

In support of his claim, the Veteran submitted June 2011 and January 2012 letters from his private physician, Dr. T.R., who indicated that he treated the Veteran for the past 18 years.  Dr. T.R. noted that the Veteran suffered from chronic lung disease with multiple exacerbations.  He stated that the Veteran began having his lung-related illnesses shortly after the chemical exposure and that in his opinion, "[the Veteran's] smoke inhalation injury has contributed to his chronic lung disease."  Dr. T.R. indicated that he personally reviewed the Veteran's service treatment records, service personal records, and his medical records for the last 18 years.  He acknowledged the Veteran's exposure to chemicals, toxins, and carbon tetrachloride in service.  He stated that "[t]hese chemicals have been linked to permanent lung dysfunction and damage."  

Also in support of his claim, the Veteran submitted Material Safety Data Sheets pertaining to lead acid battery (inhalation of lead battery fumes may cause respiratory tract irritation and possible long term effects), online articles on lead-acid battery hazards, information on carbon tetrachloride from Wikipedia online, and an online print-out of information regarding safety data for carbon tetrachloride indicating that inhalation of such fumes may cause central nervous system, liver, and kidney problems.  

The Veteran also submitted buddy statements.  D.K. described the fire incident in service and noted that the Veteran complained of sore throat and coughing since that incident.  Another statement from G.C. discussed the Veteran's in-service exposure to carbon tetrachloride for 15 minutes or more.  G.C. stated that the fire extinguisher used at that time contained carbon tetrachloride which he said can damage the liver, lungs, and other internal organs.  A statement from a retired Fire Marshall discussed the effects of carbon tetrachloride when inhaled during a fire.  He relayed the Veteran's facts as told to him, then cited an article discussing the dangers of carbon tetrachloride.  He indicated that though he was not certain of the date, though sometime in the late 60s or 70s, the standard for fire extinguishers was changed and carbon tetrachloride was not used.

In January 2012, the Veteran was afforded a VA examination.  The Veteran's diagnosis was COPD (this examiner noted a history since 2000); he did not have other pulmonary conditions upon examination.  A negative nexus opinion was rendered, finding significant the fact that the Veteran had an extensive history of smoking cigarettes.  The examiner found a positive relationship between risk factors associated with COPD and cigarette smoking.  The examiner did not find significant the Veteran's one-time exposure to smoke inhalation with "no evidence of breathing difficulties during his hospital stay after the fire."  She stated that carbon tetrachloride exposure is associated with liver disease, kidney disease, and "CNS disease."  Therefore, based on her review of records and examination, she found that the Veteran's COPD was less likely than not incurred in or caused by his exposure to smoke, solvent fumes and carbon tetrachloride from a fire.  

As mentioned, the Veteran was afforded another VA examination in August 2014.  This examiner performed a review of the Veteran's claim file and provided summaries of pertinent findings in the examination report.  The shows a diagnosis of COPD since the late 1990s.  Chest X-rays from October 2013 show that the lungs were hyperexpanded consistent with COPD.  The examiner indicated that no other respiratory conditions were present.  

As per the Board's June 2014 remand directives, the examiner addressed the relationship between the in-service throat symptoms and the chronic respiratory disorder.  He included a summary of the in-service pertinent findings and provided a negative nexus opinion.  He explained that the Veteran was treated for colds and acute tonsillitis in service; these conditions were acute and transitory without documentation of chronicity in the service records.  He found significant that the separation examination revealed no history or physical findings of ear, nose, throat, or respiratory abnormalities.  He indicated that sore throats and tonsillitis are not associated with chronic respiratory conditions such as COPD.  Instead, he found that the documentation in the service records is consistent with the sore throats, cold, and tonsillitis being acute, transitory, and resolved.  

The examiner also addressed whether it was at least as likely as not that the Veteran's current respiratory disorder was otherwise related to his service, including exposure to harmful fumes and chemicals.  In doing so, he summarized the pertinent lay and medical evidence that supports his opinion, to include the Veteran's statements, other lay statements, service treatment records, letter from Dr. T.R., and literature submitted by the Veteran in support of his claim.  The examiner also included a discussion of other medical literature regarding inhalation of toxins which he used to support his opinion.  Specifically, he indicated that according to U.S. Agency for Toxic Substances, there are several types of hydraulic fluids where inhalation may be associated with cancers and neurotoxicity.  For other type of hydraulic fluids, there were no human studies showing that inhalation may be associated with neurotoxicity.  Also, he stated, according to "Up to Date," cigarette smoking is the overwhelming risk factor for developing COPD.  

Thus in providing a negative nexus opinion between the Veteran's COPD and service, including exposure to harmful fumes and chemicals, the examiner summarized his rationale as follows: (1) there is no convincing evidence in medical literature that exposure to lead battery fumes, carbon tetrachloride in fire extinguishers, or inhalation of hydraulic fluid or its fumes is associated with chronic lung disease; (2) there is no documentation in the service treatment records of persistent or chronic respiratory disease; (3) there is no documentation of a respiratory condition on the separation examination in June 1960; and (4) there is no documentation of any diagnosis/treatment of a chronic lung condition until the late 1990s or 2000.  He also noted that the major risk factor for chronic lung disease is cigarette smoking and the Veteran stated that he had been a smoker although he was unable to document how much he smoked or precisely when he quit.  

Lastly, the examiner considered whether the Veteran had a separate throat disability that was unique and separate from his diagnosed COPD.  Again, the examiner provided a summary of pertinent facts which he used to support his opinion.  He indicated that at the time of this examination, the Veteran had symptoms, physical findings, X-ray findings, and PFT findings consistent with COPD.  With respect to his past symptoms and diagnoses, the examiner indicated that the Veteran has had acute tonsillitis that has been treated with antibiotics in the past and then by tonsillectomy in 1994.  Since then, he has had no symptoms of a throat condition.  Also, the examiner noted that at the time of this examination, the Veteran had no specific throat complaints or disability.  He explained that the documented throat conditions involve different anatomic locations from the lung condition and therefore are separate conditions that are unique and separate from the Veteran's COPD.  

As there is evidence of an in-service event or injury (i.e., 1959 fire), in-service complaints of sore throat, in-service diagnosis of tonsillitis, and a current disability of COPD, the outcome of the case hinges on whether there is a nexus between the Veteran's current disability and the in-service events.  In this regard, the Board has carefully considered the evidence of record, to include the Veteran's statements and testimony as to a link between his respiratory disability and service.  For the following reasons, the Board finds that the preponderance of the evidence is against the claim of service connection.  

The August 2014 VA examination is against a finding that any in-service symptoms developed into a chronic respiratory disability.  As summarized above, the August 2014 examiner expressly indicated that sore throat and tonsillitis are not conditions that are associated with COPD.  The Board finds this opinion to be highly probative as the examiner's opinion is fully articulated with clear conclusions based on an accurate factual foundation and supported by sound reasoning.  See Nieves-Rodriguez, 22 Vet. App. at 304.  To the extent that the Veteran is claiming that his COPD manifested in service as exhibited by sore throat and tonsillitis, his opinion is accorded no more probative value than that of Dr. T.R.'s opinion, which supports the conclusion that the Veteran's chronic lung disease began in service, soon after the inhalation injury.  The Board accords greater probative weight to the August 2014 examiner's opinion as Dr. T.R.'s opinion does not specifically address the Veteran's in-service symptomatology nor does he provide any medical basis for why and how the COPD manifested in service.  Instead, he primarily reasons that the smoke inhalation "contributed to" the lung disease and that chemicals, toxins, and carbon tetrachloride have been linked to permanent lung damage.  

In this regard, the Board finds that the January 2012 and August 2014 opinions are the most probative evidence of record regarding the relationship between the Veteran's exposure to harmful fumes and toxins, to include carbon tetrachloride, during service and his COPD.  The January 2012 and August 2014 VA examiners agree with the medical findings that carbon tetrachloride exposure is more likely associated with diseases to other organs besides chronic lung disease.  The August 2014 examiner in particular discussed the literature that he relied upon in stating his conclusion that lead battery fumes, hydraulic fluid, or carbon tetrachloride is not associated with COPD.  Both examiners, however, specifically found that the Veteran's smoking history was relevant.  The August 2014 examiner noted it as a major risk factor, suggesting that the Veteran's COPD is likely due to other factors, as opposed to the one-time smoke inhalation injury in service.  

The August 2014 examiner in particular provided a summary of the pertinent evidence he considered in arriving at his opinion, including consideration of the Veteran's submission of lay evidence, online literature, and Dr. T.R. letters.  The VA examiner based his opinion on his medical knowledge as applied to the specific facts of the Veteran's case and this is evidenced by his supporting rationale.  Thus, the Board accords this opinion high probative weight and finds this to be persuasive evidence.  On the other hand, the Board accords less probative weight to Dr. T.R.'s opinion linking the Veteran's chronic lung condition to his inhalation injury in service.  Dr. T.R. indicated that the inhalation injury "contributed to" the chronic lung disease but did not explain the medical significance of the exposure in terms of the actual facts of the Veteran's case.  

Also, the Board has considered the lay evidence with respect to linking the Veteran's COPD to the inhalation injury in service.  The retired fire marshal's statement discussing the harmfulness of the carbon tetrachloride inhalation in a fire is helpful for understanding that such chemical was used in the past and that it has been found to be harmful and therefore no longer used.  However, his statement doesn't indicate a relationship between the Veteran's COPD and service.  Thus, the Board accords little, if any, probative weight to this statement.  Layperson G.C.'s statement is also outweighed by the August 2014 opinion.  The Board finds an opinion from a person with medical expertise, such as the August 2014 examiner, to have greater probative weight as there is no indication that G.C. possesses a medical background to provide a nexus between the Veteran's inhalation injury and his COPD.  

Finally, the Board has considered the online literature submitted by the Veteran in support of his claim.  Treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999).  However, the literature here has minimal probative value either supporting or weighing against the claim because it alone does not address the relationship between the Veteran's chronic respiratory disability and his symptoms during service or his inhalation injury.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (noting that treatise materials generally are not specific enough to show nexus).  

In sum, the probative evidence of record shows that the Veteran's current COPD is unrelated to service, to include the exposure to harmful chemicals.  Instead, the evidence suggests that the Veteran's COPD is likely due to other health factors.  Thus, service connection is not warranted.  See Holton, 557 F.3d at 1366.  It is the Veteran's general evidentiary burden to establish all elements of the claim, including the nexus requirement.  38 U.S.C.A. § 5107(a); Fagan, 573 F.3d. at 1287.  As the preponderance of the evidence is against the claim, the benefit of-the-doubt standard of proof does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a respiratory disability (previously claimed as throat disability), to include COPD, and other than sleep apnea, is denied.




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


